 
 
Exhibit 10.38



CONFIDENTIAL TREATMENT REQUESTED
 
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment.  Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]
 
Wells Fargo Logo [wellsfargologo.jpg]
 



November 21, 2011


To:
Dollar Tree, Inc.

 
500 Volvo Parkway

Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
    Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


From
Wells Fargo Securities, LLC, solely as agent (the “Agent”)

 
of Wells Fargo Bank, National Association

 
375 Park Avenue

 
New York, NY 10152

 
Attn: Derivatives Structuring Group

 
Telephone: 212-214-6101

 
Facsimile:  212-214-5913



Re:
Issuer Forward Repurchase Transaction



 
Ladies and Gentlemen:
 
This master confirmation (this “Master Confirmation”) is intended to supplement
the terms and provisions of certain Transactions (each, a “Transaction”) entered
into from time to time between Wells Fargo Bank, National Association (“Wells
Fargo”) and Dollar Tree, Inc. (“Counterparty”).  This Master Confirmation, taken
alone, is neither a commitment by either party to enter into any Transaction nor
evidence of a Transaction. The terms of any particular Transaction shall be set
forth in (i) a Supplemental Confirmation in the form of Exhibit A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation and (ii)
a Trade Notification in the form of Exhibit B hereto (a “Trade Notification”),
which shall reference the relevant Supplemental Confirmation and supplement,
form a part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
 
The definitions and provisions contained in the 2000 ISDA Definitions (the “2000
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the 2000 Definitions, the “Definitions”), as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Master Confirmation and each Supplemental
Confirmation and Trade Notification.  This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification evidence a complete
binding agreement between Counterparty and Wells Fargo as to the subject matter
and terms of each Transaction to which this Master Confirmation, such
Supplemental Confirmation and Trade Notification relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.
 
 
60

--------------------------------------------------------------------------------

 
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement (the
“Agreement”) in the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as
if Wells Fargo and Counterparty had executed an agreement in such form (without
any Schedule but with the elections set forth in this Master Confirmation, each
Supplemental Confirmation and each Trade Notification).
 
For each Transaction, all provisions contained or incorporated by reference in
the Agreement shall govern this Master Confirmation, the Supplemental
Confirmation and each Trade Notification relating to such Transaction except as
expressly modified herein or in such Supplemental Confirmation or Trade
Notification.
 
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated:  (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
 
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.
 
 
General Terms:

 
 
Trade Date:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Buyer:
Counterparty

 
 
Seller:
Wells Fargo

 
 
Shares:
Shares of common stock, par value USD 0.01 per share, of Counterparty (Exchange
Ticker:  “DLTR”)

 
 
Forward Price:
The arithmetic average of the VWAP Prices for each Exchange Business Day in the
Calculation Period

 
 
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the Rule 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLTR US <Equity> AQR SEC” (or any successor thereto). For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

 
Forward Price
 
Adjustment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
61

--------------------------------------------------------------------------------

 
 
Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date (as adjusted in accordance with the provisions hereof).

 
        Calculation Period Start Date:
The Exchange Business Day following the Hedge Completion Date.

 
 
Termination Date:
For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that Wells Fargo shall have the right to designate
any date (the “Accelerated Termination Date”) on or after the First Acceleration
Date to be the Termination Date by providing notice to Counterparty of any such
designation by 7:00 p.m. New York City time on the Exchange Business Day
following such date.

 
 
First Acceleration Date:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Hedge Period:
The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).

 
 
Hedge Completion Date:
For each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which Wells Fargo finishes establishing its initial Hedge
Positions in respect of such Transaction, as determined by Wells Fargo in its
good faith and commercially reasonable discretion, which date shall be subject
to any limitations set forth in the Supplemental Confirmation.

 
Hedge Period
 
Reference Price:
For each Transaction, as set forth in the Trade Notification, to be the
arithmetic average of the VWAP Prices for each Exchange Business Day in the
Hedge Period.

 
 
Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or” after the word “material,” in the third line thereof.

 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period or the Calculation
Period, the Calculation Agent may in good faith and acting in a commercially
reasonable manner postpone the Hedge Completion Date or the Termination Date, as
the case may be. In such event, the Calculation Agent must determine whether (i)
such Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for
such Disrupted Day shall not be included for purposes of determining the Hedge
Period Reference Price or the Forward Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Hedge Period or the Calculation Period, as the
case may be, shall be adjusted in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Hedge Period Reference Price
or the Forward Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.
 
 
62

--------------------------------------------------------------------------------

 
If a Disrupted Day occurs during the Hedge Period or the Calculation Period, as
the case may be, and each of the seven immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may either (i) deem such seventh Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
seventh Scheduled Trading Day using its good faith estimate of the value of the
Shares on such seventh Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and any other factors that may
customarily be used for the purposes of valuation of common equity securities or
(ii) further extend the Hedge Period or the Calculation Period, as the case may
be, as it deems necessary to determine the VWAP Price.
 
 
Exchange:
NASDAQ Global Select Market

 
 
Related Exchange(s):
All Exchanges.

 
Prepayment\
 
Variable Obligation:
Applicable

 
 
Prepayment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Prepayment Date:
Two (2) Exchange Business Day following the Trade Date.

 
 
Settlement Terms:

 
 
Physical Settlement:
Applicable; provided that Wells Fargo does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities laws
with respect to any Shares delivered by Wells Fargo to Counterparty under any
Transaction.

 
Number of Shares
 
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Forward Price minus (ii) the Forward Price Adjustment Amount; provided that the
Number of Shares to be Delivered shall not be less than the Minimum Shares and
shall not be greater than the Maximum Shares; and provided further that the
Number of Shares to be Delivered on the Settlement Date shall be reduced, but
not below zero, by (i) any Shares delivered pursuant to the Initial Share
Delivery described below and (ii) any Shares delivered pursuant to the Minimum
Share Delivery described below.

 
 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 
 
Settlement Date:
Three (3) Exchange Business Days following the Termination Date.

 
 
Settlement Currency:
USD

 
 
63

--------------------------------------------------------------------------------

 
 
Initial Share Delivery:
Wells Fargo shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 
       Initial Share Delivery Date:
Two (2) Exchange Business Day following the Trade Date.

 
 
Initial Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Minimum Share Delivery:
Wells Fargo shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

 
Minimum Share
 
Delivery Date:
Three (3) Exchange Business Days following the Hedge Completion Date.

 
 
Minimum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Maximum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Share Adjustments:

 
       Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 
It shall constitute an additional Potential Adjustment Event if the Termination
Date is postponed pursuant to “Market Disruption Event” above, in which case the
Calculation Agent shall, in its commercially reasonable discretion, adjust any
relevant terms of each Transaction as the Calculation Agent determines
appropriate to account for the economic effect on such Transaction of such
postponement based on market price of the Shares, stock price volatility,
interest rates, strike price, stock loan rate, liquidity and VWAP averaging
dates.
 
 
Extraordinary Dividend:
From and including the first day of the Hedge Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such period (other than any dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the
Equity Definitions).

 
       Agreement Regarding Dividends:
Notwithstanding any other provision of this Confirmation, the Definitions or the
Agreement to the contrary, in calculating any adjustment pursuant to Article 11
of the Equity Definitions or any amount payable in respect of any termination or
cancellation of the Transaction pursuant to Article 12 of the Equity Definitions
or Section 6 of the Agreement, the Calculation Agent shall not take into account
changes to any dividends since the Trade Date. For the avoidance of doubt, if an
Early Termination Date occurs in respect of the Transaction, the amount payable
pursuant to Section 6 of the Agreement in respect of such Early Termination Date
shall be determined without regard to the difference between actual dividends
declared (including Extraordinary Dividends) and expected dividends as of the
Trade Date.

 
 
64

--------------------------------------------------------------------------------

 
 
Method of Adjustment:
Calculation Agent Adjustment

 


 
Consequences of Merger
 Events and Tender Offers:


 
(a)  Share for Share:
Modified Calculation Agent Adjustment

 
 
(b)  Share-for-Other:
Cancellation and Payment

 
 
(c)  Share-for-Combined:
Component Adjustment

 
 
Determining Party:
Wells Fargo

 
Tender Offer:
Applicable

 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, the NASDAQ Global Select Market
or the NASDAQ Global Market (or their respective successors)”.

 
Nationalization, Insolvency
 or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.
 
 
Additional Disruption Events:

 
 
 (a)  Change in Law:
Applicable

 
 
(b)  Failure to Deliver:
Applicable

 
 
(c)  Insolvency Filing:
Applicable

 
 
(d)  Hedging Disruption:
Applicable

 
 
(e)  Increased Cost of

 
 Hedging:
Applicable

 
 
65

--------------------------------------------------------------------------------

 
(f)  Loss of
 
       Stock Borrow:
Applicable

 
 
 Maximum Stock

 
 Loan Rate:
[*]

 
 
Hedging Party:
Wells Fargo

 
 
Determining Party:
Wells Fargo

 
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
 
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

 
Transfer:
Notwithstanding anything to the contrary in the Agreement, Wells Fargo may
transfer or assign its rights and obligations hereunder and under the Agreement,
in whole or in part, to (i) any of its Affiliates (as defined in Rule 405 of the
Securities Act of 1933, as amended (the “Securities Act”)), (ii) any entities
sponsored or organized by, or on behalf of or for the benefit of,  Wells Fargo,
or (iii) any third party, in each case without the consent of Counterparty.

 
Account Details:
 
 
(a)  Instructions for delivery of

 
Shares to Counterparty:
Computershare

 
7530 Lucerne Drive, Suite 305

 
Cleveland, OH 44130

 
Attn: Sharon R. Boughter

 
Phone: (440) 239-7361

 
Facsimile: (440) 239-7355

 
sharon.boughter@computershare.com

 
Janelle.calame@computershare.com

 
Options.services@computershare.com



 
(b)  Account for payments to

 
Counterparty:
To be provided upon request.



 
(c)  Account for payments to Wells Fargo:

 


 
ABA
Internal acct no.
A/C name: WFB Equity Derivatives


 
Offices:
 
 
66

--------------------------------------------------------------------------------

 
 
(a)  The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

 
 
(b)  The Office of Wells Fargo for the Transaction is:  Charlotte, North
Carolina

 
 
Notices:  For purposes of this Confirmation:

 
 
(a)  Address for notices or communications to Counterparty:

 
Dollar Tree, Inc.
 
500 Volvo Parkway

Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
    Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


 
(b)  Address for notices or communications to Wells Fargo:

 
Wells Fargo Securities, LLC
Derivatives Structuring Group
375 Park Avenue
New York, NY 10152
 
Telephone: (212) 214-6101

 
Facsimile: (212) 214-5913



Mark Kohn or Head Trader
 
Wells Fargo Securities, LLC

 
375 Park Avenue

 
New York, NY 10152

 
Telephone: (212) 214-6089

 
Facsimile: (212) 214-8914





2. Calculation Agent:  Wells Fargo
 
3. Additional Mutual Representations, Warranties and Covenants of Wells Fargo
and Counterparty.  In addition to the representations and warranties in the
Agreement, each party represents, warrants and covenants to the other party
that:
 
    (a) Eligible Contract Participant.  (i) It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.
 
    (b) Accredited Investor.  Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder (“Regulation D”). Accordingly, each party
represents and warrants to the other that (i) it has the financial ability to
bear the economic risk of its investment in each Transaction and is able to bear
a total loss of its investment, (ii) it is an “accredited investor” as that term
is defined under Regulation D, (iii) it will purchase each Transaction not with
a view to the distribution or resale thereof in a manner that would violate the
Securities Act and (iv) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.
 
4. Additional Representations, Warranties and Covenants of Wells Fargo.  In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, Wells Fargo hereby represents, warrants and covenants to
Counterparty that:
 
(a) with respect to all purchases of Shares made by Wells Fargo during any
relevant Hedge Period in respect of any Transaction, Wells Fargo will use good
faith efforts to effect such purchases in a manner so that, if such purchases
were made by Counterparty, they would meet the requirements of Rule
10b-18(b)(2), (3) and (4), and effect calculations in respect thereof, taking
into account any applicable Securities and Exchange Commission no-action letters
as appropriate and subject to any delays between the execution and reporting of
a trade of the Shares on the Exchange and other circumstances beyond Wells
Fargo’s control;
 
 
67

--------------------------------------------------------------------------------

 
(b) it will conduct its purchases in connection herewith in a commercially
reasonable manner that would not be deemed to constitute a tender offer within
the meaning of Section 14(d)(1) of the Exchange Act; and
 
(c) for the avoidance of doubt, Wells Fargo has implemented reasonable policies
and procedures, taking into consideration the nature of its business, to ensure
that individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information. Such individuals shall
not be in possession of material nonpublic information during all relevant times
beginning on the date hereof and continuing through the Hedge Period and the
Calculation Period for any Transaction.
 
5. Additional Representations, Warranties and Covenants of Counterparty.  In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to Wells Fargo that:
 
(a) assuming the accuracy of the representations by Wells Fargo in Section 4(b)
hereof, the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act;
 
(b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
 
(c) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;
 
(d) without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that Wells Fargo is not making any representations or warranties
with respect to the treatment of any Transaction under any accounting standards,
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements);
 
(e) Counterparty is in compliance with its reporting obligations under the
Exchange Act in all material respects and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(f) Counterparty shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable;
 
(g) Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the period commencing on
the first day of the Calculation Period and ending on the last day of the
Calculation Period or, in the event Wells Fargo designates an Accelerated
Termination Date or either party designates an Early Termination Date or an
Early Termination Date is deemed to occur, the 15th Exchange Business Day
immediately following such Accelerated Termination Date or Early Termination
Date, as the case may be, or such earlier day as elected by Wells Fargo and
communicated to Counterparty on such day (the “Relevant Period”) unless
Counterparty has provided written notice to Wells Fargo of such distribution (a
“Regulation M Distribution Notice”) not later than the Scheduled Trading Day
immediately preceding the first day of the relevant “restricted period” (as
defined in Regulation M); Counterparty acknowledges that any such notice may
cause the Hedge Period or the Calculation Period to be extended or suspended
pursuant to Section 6 below; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 7
below;
 
 
68

--------------------------------------------------------------------------------

 
(h) Counterparty acknowledges that each Transaction is a derivatives transaction
in which it has granted Wells Fargo an option; Wells Fargo may purchase shares
for its own account at an average price that may be greater than, or less than,
the price paid by Counterparty under the terms of the related Transaction;
 
(i) as of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Minimum Share Delivery Date and the Settlement Date for each Transaction,
Counterparty is not and will not be “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares equal to the Maximum Shares in compliance with the laws of the
jurisdiction of Counterparty’s incorporation;
 
(j) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and
 
(k) Counterparty has not and, during the Hedge Period or Relevant Period for any
Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the
calculation period (however defined) or the relevant period (however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period or relevant period
as provided in the relevant agreements) with any Hedge Period or Relevant Period
under this Master Confirmation. In the event that the initial hedge period,
calculation period or relevant period in any other similar transaction overlaps
with any Hedge Period or Relevant Period under this Master Confirmation as a
result of an extension of the Termination Date pursuant to Section 6 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.
 
(l) Indemnity.  In the event that Seller and any of its affiliates, directors,
officers, employees, partners, controlling entities or agents (each, an
“Indemnified Party”) becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in connection with, or arising
out of, any breach by Counterparty of any of the representations, warranties,
covenants or agreements of Buyer contained in Section 3, Section 5(a)-(k) and
Sections 6, 7 or 8 of this Master Confirmation or Section 3 of the Agreement,
Buyer shall indemnify and hold harmless such Indemnified Parties from and
against any and all claims, losses, damages and liabilities (including, without
limitation, its reasonable legal and other out-of-pocket expenses incurred in
connection therewith) (“Losses”) to which the Indemnified Parties become subject
in connection with any such action, proceeding or investigation, except to the
extent that such claim, loss, damage, liability or expense is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
solely from the gross negligence or bad faith of any Indemnified Party. This
indemnity agreement shall be in addition to any liability that Buyer otherwise
may have. The provisions of this paragraph shall survive the termination of this
Confirmation.
 
6. Suspension of Hedge Period or Calculation Period.
 
(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide Wells Fargo with a Regulation M Distribution
Notice. Upon the effectiveness of such Regulation M Distribution Notice, Wells
Fargo shall halt any purchase of Shares in connection with hedging any
Transaction during the relevant restricted period (other than any purchases made
by Wells Fargo in connection with dynamic hedge adjustments of Wells Fargo’s
exposure to any Transaction as a result of any equity optionality contained in
such Transaction). If on any Scheduled Trading Day Counterparty delivers the
Regulation M Distribution Notice in writing (and confirms by telephone) by 8:30
a.m. New York City time (the “Notification Time”) then such notice shall be
effective as of such Notification Time. In the event that Counterparty delivers
such Regulation M Distribution Notice in writing and/or confirms by telephone
after the Notification Time, then such notice shall be effective as of 8:30 a.m.
New York City time on the following Scheduled Trading Day or as otherwise
required by law or agreed between Counterparty and Wells Fargo.  Upon the
effectiveness of such Regulation M Distribution Notice, the Calculation Period
or the Hedge Period, as the case may be, shall be suspended and the Termination
Date or the Hedge Completion Date or both, as the case may be, shall postponed
for each Scheduled Trading Day in such restricted period; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 7 below, including, without limitation, the
requirement that such notice be made at a time at which none of Counterparty or
any officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.
 
 
69

--------------------------------------------------------------------------------

 
(b) In the event that Wells Fargo reasonably concludes, in its good faith
discretion, based on advice of legal counsel, that it is appropriate with
respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Wells Fargo),
for it to refrain from purchasing Shares on any Scheduled Trading Day during the
Hedge Period or the Calculation Period, Wells Fargo may by written notice to
Counterparty (confirmed by telephone) elect to suspend the Hedge Period or the
Calculation Period, as the case may be, for such number of Scheduled Trading
Days as is specified in the notice; provided that Wells Fargo may exercise this
right to suspend only in relation to events or circumstances that are unknown to
it or any of its Affiliates at the Trade Date of any Transaction, occur within
the normal course of its or any of its Affiliates’ businesses, and are not the
result of deliberate actions of it or any of its Affiliates with the intent to
avoid its obligations under the terms of any Transaction. The notice shall not
specify, and Wells Fargo shall not otherwise communicate to Counterparty, the
reason for Wells Fargo’s election to suspend the Hedge Period or the Calculation
Period, as the case may be. The Hedge Period or the Calculation Period, or both,
as the case may be, shall be suspended and the Termination Date shall be
extended for each Scheduled Trading Day occurring during any such suspension.
 
(c) In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 6(a) or 6(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second and third paragraphs under
“Market Disruption Event” shall apply.
 
(d) In the event that the Calculation Period is extended pursuant to any
provision hereof, the Calculation Agent, in its good faith and commercially
reasonable discretion, shall adjust any relevant terms of the related
Transaction if necessary to preserve as nearly as practicable the economic terms
of such Transaction prior to such extension; provided that Counterparty shall
not be required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.
 
7. 10b5-1 Plan.  Counterparty represents, warrants and covenants to Wells Fargo
that for each Transaction:
 
(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
 
(b) Counterparty will not seek to control or influence Wells Fargo to make
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, Wells Fargo’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
 
 
70

--------------------------------------------------------------------------------

 
(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.
 
8. Counterparty Purchases.
 
Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
Wells Fargo, directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof). During this time, any such purchases by Counterparty shall
be made through Wells Fargo Securities, LLC (“WFS”), which is an Affiliate of
Wells Fargo, or if not through WFS, with the prior written consent of Wells
Fargo (which shall not be unreasonably withheld), and in compliance with Rule
10b-18 or otherwise in a manner that Counterparty and Wells Fargo reasonably
believe is in compliance with applicable requirements. However, the foregoing
shall not limit Counterparty’s ability, pursuant to its employee incentive plan,
to re-acquire Shares in connection with the related equity transactions or to
limit Counterparty’s ability to withhold shares to cover tax liabilities
associated with such equity transaction or otherwise restrict Counterparty’s
ability to repurchase Shares under privately negotiated transactions with any of
its employees, officers, directors or affiliates, so long as any re-acquisition,
withholding or repurchase does not constitute a “Rule 10b-18 purchase” (as
defined in Rule 10b-18). Furthermore, this Section shall not restrict any
purchase by Counterparty of Shares effected during any suspension of any Hedge
Period or Calculation Period in accordance with Section 6(b).
 
9. Additional Termination Event.  It shall constitute an Additional Termination
Event with Counterparty as the sole Affected Party and all Transactions
hereunder as the Affected Transactions if, at any time during the Hedge Period
or Calculation Period for any Transaction, Counterparty shall declare any
Extraordinary Dividend.
 
10. Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions,
 
(a) Counterparty shall promptly notify Wells Fargo prior to the opening of
trading in the Shares on any day during any Hedge Period or Calculation Period
on which Counterparty or any entity makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction;
 
(b) Counterparty shall promptly provide Wells Fargo with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through Wells Fargo or its affiliates
and (ii) the number of Shares purchased pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act for the three full calendar months preceding
the Announcement Date. Such written notice shall be deemed to be a certification
by Counterparty to Wells Fargo that such information is true and correct. In
addition, Counterparty shall promptly notify Wells Fargo of the earlier to occur
of the completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 7; and
 
(c) Wells Fargo in its good faith and commercially reasonable discretion may (i)
make adjustments to the terms of any Transaction, including, without limitation,
the Termination Date, the Forward Price Adjustment Amount and the Maximum Shares
to account for the number of Shares that could be purchased on each day during
the Hedge Period or the Calculation Period in compliance with Rule 10b-18
following any public announcement by Counterparty or any entity as described in
clause (a) above, provided that Counterparty shall not be required to make any
additional cash payments or deliver any Shares in connection with any such
adjustments or (ii) treat the occurrence of any public announcement by
Counterparty or any entity as described in clause (a) above as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions.
 
 
71

--------------------------------------------------------------------------------

 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 
11. Acknowledgments.  The parties hereto intend for:
 
(a) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;
 
(b) a party’s right to liquidate or terminate any Transaction and to exercise
any other remedies upon the occurrence of any Event of Default or Termination
Event under the Agreement with respect to the other party or any Extraordinary
Event that results in the termination or cancellation of any Transaction to
constitute a “contractual right” (as defined in the Bankruptcy Code);
 
(c) any cash, securities or other property transferred as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” (as defined in the Bankruptcy Code); and
 
(d) all payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
 
12. Credit Support Documents.  The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral.
 
13. No Netting and Set-off.  Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Master Confirmation
or any other agreement between the parties to the contrary, neither party shall
net or set off its obligations under any Transaction against its rights against
the other party under any other transaction or instrument.
 
14. Early Termination.  In the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if Wells Fargo would owe any amount to Counterparty pursuant to Section
6(d)(ii) of the Agreement (calculated as if the Transactions being terminated on
such Early Termination Date were the sole Transactions under the Agreement) (any
such amount, a “Wells Fargo Amount”), then, in lieu of any payment of such Wells
Fargo Amount, Counterparty may, no later than the Early Termination Date or the
date on which such Transaction is terminated, elect for Wells Fargo to deliver
to Counterparty a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Wells Fargo Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account the market price of the Shares or Alternative Delivery
Property on the date of early termination under this Section 14); provided that
in determining the composition of any Alternative Delivery Unit, if the relevant
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.
 
15. Payment Date upon Early Termination.  Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14, such Shares or Alternative Delivery
Property shall be delivered on a date selected by Wells Fargo as promptly as
practicable.
 
 
72

--------------------------------------------------------------------------------

 
16. Special Provisions for Counterparty Payments.  The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Wells Fargo an amount
calculated under Section 6(e) of the Agreement (calculated as if the
Transactions being terminated on such Early Termination Date were the sole
Transactions under the Agreement), such amount shall be deemed to be zero. It is
understood and agreed that once Buyer has paid the Prepayment Amount for any
Transaction, it has no further obligations to deliver cash or securities upon
the settlement of such Transaction or under Section 6(e) of the Agreement in
respect of such Transaction.
 
17. Claim in Bankruptcy.  Wells Fargo agrees that in the event of the bankruptcy
of Counterparty, Wells Fargo shall not have rights or assert a claim that is
senior in priority to the rights and claims available to the shareholders of the
common stock of Counterparty.
 
18. Staggered Settlement.  Wells Fargo may, by notice to Counterparty prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Wells Fargo will specify to Counterparty
the related Staggered Settlement Dates (each of which will be on or prior to
such Nominal Settlement Date) or delivery times and how it will allocate the
Shares it is required to deliver under “Physical Settlement” among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Wells Fargo will deliver to Counterparty hereunder on all such Staggered
Settlement Dates and delivery times will equal the number of Shares that Wells
Fargo would otherwise be required to deliver on such Nominal Settlement Date.
 
19. Amendments to Equity Definitions.  The following amendments shall be made to
the Equity Definitions:
 
(a) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material effect on the theoretical value of the relevant Shares or options on
the Shares and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and clause (B) thereof is hereby amended by inserting, after
‘the Forward Price,’ ‘the Maximum Shares, the Minimum Shares,’ and the portion
of such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares)”;
 
(b) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “diluting or concentrative” and replacing them with “material”; and
 
(c) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Wells Fargo’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”.
 
20. Designation by Wells Fargo.  Notwithstanding any other provision in this
Master Confirmation to the contrary requiring or allowing Wells Fargo to sell or
deliver any Shares or other securities to Counterparty, Wells Fargo (the
“Designator”) may designate any of its Affiliates (the “Designee”) to deliver
and otherwise perform its obligations to deliver, if any, any such Shares or
other securities in respect of each Transaction, and the Designee may assume
such obligations, if any.  Such designation shall not relieve the Designator of
any of its obligations, if any, hereunder. Notwithstanding the previous
sentence, if the Designee shall have performed the obligations, if any, of the
Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
 
 
73

--------------------------------------------------------------------------------

 
21. Agreements regarding each Supplemental Confirmation and related Trade
Notification.
 
(a) Counterparty accepts and agrees to be bound by the contractual terms and
conditions as set forth in a properly completed Supplemental Confirmation and
related Trade Notification for each Transaction.  Upon receipt of the Trade
Notification, Counterparty shall promptly execute and return a properly
completed Trade Notification to Wells Fargo; provided that Counterparty’s
failure to so execute and return a properly completed Trade Notification shall
not affect the binding nature of the Trade Notification, and the terms set forth
therein shall be binding on Counterparty to the same extent, and with the same
force and effect, as if Counterparty had executed a written version of the Trade
Notification.
 
(b) Counterparty and Wells Fargo agree and acknowledge that (A) the Transactions
contemplated by this Master Confirmation will be entered into in reliance on the
fact that this Master Confirmation, and each Supplemental Confirmation and
related Trade Notification form a single agreement between Counterparty and
Wells Fargo, and Wells Fargo would not otherwise enter into such transactions;
(B) this Master Confirmation, as amended by each Supplemental Confirmation and
related Trade Notification, is a “qualified financial contract”, as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (C) the Trade Notification, regardless of whether
the Trade Notification is transmitted electronically or otherwise, constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (D) this Master Confirmation and each Supplemental
Confirmation constitutes a prior “written contract”, as set forth in Section
5-701(b)(1)(b) of the General Obligations Law, and each party hereto intends and
agrees to be bound by this Master Confirmation, as supplemented by each
Supplemental Confirmation and related Trade Notification.
 
(c) Counterparty and Wells Fargo further agree and acknowledge that this Master
Confirmation, as supplemented by each Supplemental Confirmation and related
Trade Notification, constitutes a contract “for the sale or purchase of a
security”, as set forth in Section 8-113 of the Uniform Commercial Code of New
York.
 
22. Termination Currency.  The Termination Currency shall be USD.
 
23. Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND WELLS FARGO HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION OR THE ACTIONS OF WELLS FARGO OR
ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
24. Governing Law.  The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without reference to the
conflict of laws provisions thereof.
 
25. Jurisdiction.  Section 13(b) of the Agreement is hereby amended by (i)
deleting the word “non-exclusive” appearing in subparagraph (i)(2) thereof and
substituting therefor the word “exclusive” and (ii) deleting subparagraph (iii)
of Section 13(b)  and substituting therefor the following:
 
“(iii) agrees for purposes of Section 13(b)(i)(2) that nothing in this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(1) the courts of the State of New York or the United States District Court
located in the Borough of Manhattan in New York City lacks jurisdiction over the
parties or the subject matter of the Proceedings or declines to accept the
Proceedings on the grounds of lacking such jurisdiction; (2) the Proceedings are
commenced by a party for the purpose of enforcing against the other party’s
property, assets or estate any decision or judgment rendered by any court in
which Proceedings may be brought as provided hereunder; (3) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or (4)
any suit, action or proceeding has been commenced in another jurisdiction by or
against the other party or against its property, assets or estate (including,
without limitation, any suit, action or proceeding described in Section
5(a)(vii)(4) of this Agreement), and, in order to exercise or protect its
rights, interests or remedies under this Agreement, the party (A) joins, files a
claim, or takes any other action, in any such suit, action or proceeding, or (B)
otherwise commences any Proceeding in that other jurisdiction as the result of
that other suit, action or proceeding having commenced in that other
jurisdiction.”
 
 
74

--------------------------------------------------------------------------------

 
26. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
 
 
27.            Terms Relating to the Agent.
 
(a)           The Agent is registered as a broker-dealer with the U.S.
Securities and Exchange Commission and the Financial Industry Regulatory
Authority (FINRA), is acting hereunder for and on behalf of Wells Fargo solely
in its capacity as agent for Wells Fargo pursuant to instructions from Wells
Fargo, and is not and will not be acting as the Counterparty’s agent, broker,
advisor or fiduciary in any respect under or in connection with the Transaction.
 
(b)           In addition to acting as Wells Fargo’s agent in executing the
Transaction, the Agent is authorized from time to time to give written payment
and/or delivery instructions to the Counterparty directing it to make its
payments and/or deliveries under the Transaction to an account of the Agent for
remittance to Wells Fargo (or its designee), and for that purpose any such
payment or delivery by the Counterparty to the Agent shall be treated as a
payment or delivery to Wells Fargo.
 
(c)           Except as otherwise provided herein, any and all notices, demands,
or communications of any kind transmitted in writing by either Wells Fargo or
the Counterparty under or in connection with the Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:


Wells Fargo Securities, LLC
201 South College Street, 6th Floor
Charlotte, NC  28288-0601
Facsimile No.: (704) 383-8425
Telephone No.: (704) 715-8086
Attention:  Equity Derivatives
 
 (d)           The Agent shall have no responsibility or liability to Wells
Fargo or the Counterparty for or arising from (i) any failure by either Wells
Fargo or the Counterparty to perform any of their respective obligations under
or in connection with the Transaction, (ii) the collection or enforcement of any
such obligations, or (iii) the exercise of any of the rights and remedies of
either Wells Fargo or the Counterparty under or in connection with the
Transaction.  Each of Wells Fargo and the Counterparty agrees to proceed solely
against the other to collect or enforce any such obligations, and the Agent
shall have no liability in respect of the Transaction except for its gross
negligence or willful misconduct in performing its duties as the agent of Wells
Fargo.
 
(e)           Upon written request, the Agent will furnish to Wells Fargo and
the Counterparty the date and time of the execution of the Transaction and a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with the Transaction.

 
75

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Master Confirmation enclosed for that
purpose and returning it to Wells Fargo’s Structured Derivatives Documentation
Unit, Facsimile No. (212) 214-5913.
 
 
 
Yours sincerely,



WELLS FARGO SECURITIES,
LLC,                                                                                                 WELLS
FARGO BANK, NATIONAL ASSOCIATION
acting solely in its capacity as
Agent                                                                                                  
By: Wells Fargo Securities, LLC,
of Wells Fargo Bank, National
Association                                                                                         acting
solely in its capacity as its Agent
 


By:       /s/ Cathleen
Burke                                                                                      
By:       /s/ Cathleen
Burke                                                                
Name:  Cathleen
Burke                                                                                                                          
 Name:  Cathleen Burke
Title:  Managing
Director                                                                                                                      
Title:  Managing Director






Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:      /s/Kevin S. Wampler__________________
Name: Kevin Wampler
Title: Chief Financial Officer














 

 
76

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
FORM OF SUPPLEMENTAL CONFIRMATION


[Date]


To:           Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
    Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


From:
Wells Fargo Securities, LLC, solely as agent (the “Agent”)

of Wells Fargo Bank, National Association
 
375 Park Avenue

 
New York, NY 10152

 
Attn: Derivatives Structuring Group

 
Telephone: 212-214-6101

 
Facsimile:  212-214-5913

 
 

 
Re:  
Issuer Share Forward Transaction

Reference:
 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Wells Fargo Bank, National
Association (“Wells Fargo”) and Dollar Tree, Inc. (“Counterparty” and together
with Wells Fargo, the “Contracting Parties”) on the Trade Date specified below.
This Supplemental Confirmation is a binding contract between Wells Fargo and
Counterparty as of the relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of November __, 2011 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 
Trade Date:
[                           ]

 
Hedge Completion Date:
As set forth in the Trade Notification, but in no event later than
[             ].

 
Scheduled Termination Date:
[          ] (or if such date is not an Exchange Business Day, the next
following Exchange Business Day), subject to Wells Fargo’s right to accelerate
the Termination Date to any date on or after the First Acceleration Date.

 
First Acceleration Date:
[         ]

 
Initial Shares:
[         ]

 
Prepayment Amount:
USD[         ]

 
 
77

--------------------------------------------------------------------------------

 
Minimum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 110.0% of the Hedge Period Reference Price.

 
Maximum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 97.5% of the Hedge Period Reference Price.

 
Forward Price Adjustment
Amount:
[           ]% of the Hedge Period Reference Price.

 
3. Counterparty represents and warrants to Wells Fargo that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through Wells Fargo.
 
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 

 
78

--------------------------------------------------------------------------------

 



 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Supplemental Confirmation enclosed for
that purpose and returning it to us to Wells Fargo’s Structured Derivatives
Documentation Unit, Facsimile No. (212) 214-5913.
 
 
 
Yours sincerely,



WELLS FARGO SECURITIES,
LLC,                                                                                                 WELLS
FARGO BANK, NATIONAL ASSOCIATION
acting solely in its capacity as
Agent                                                                                                   By:
Wells Fargo Securities, LLC,
of Wells Fargo Bank, National
Association                                                                                         acting
solely in its capacity as its Agent
 


By:                                                                        By:                                                      
Name:                                                                                               Name:
Title:                                                                                                     
Title:






Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:      _______________________________
Name:
Title:


 

 
79

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF TRADE NOTIFICATION
 
[           ], 2011


To:           Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
    Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


From
Wells Fargo Securities, LLC, solely as agent (the “Agent”)

of Wells Fargo Bank, National Association
 
375 Park Avenue

 
New York, NY 10152

 
Attn: Derivatives Structuring Group

 
Telephone: 212-214-6101

 
Facsimile:  212-214-5913

 
Re:  
Issuer Share Forward Transaction

Reference:
 
The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Wells Fargo Bank, National Association (“Wells
Fargo”) and Dollar Tree, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below.
 
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of November __, 2011 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of November __, 2011 (the “Master Confirmation”) between
the Contracting Parties, as amended and supplemented from time to time. All
provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.
 


 
Trade Date:
[             ]

 
Hedge Completion Date:
[
]

 
Hedge Period Reference Price:
USD [
]

 
Minimum Shares:
[
]

 
Maximum Shares:
[
]

 
 


 


 



 
80

--------------------------------------------------------------------------------

 

Yours sincerely,


WELLS FARGO SECURITIES,
LLC,                                                                                                 WELLS
FARGO BANK, NATIONAL ASSOCIATION
acting solely in its capacity as
Agent                                                                                       
  By: Wells Fargo Securities, LLC,
of Wells Fargo Bank, National
Association                                                                                        acting
solely in its capacity as its Agent
 


By:                                                                        By:                                                      
Name:                                                                                               Name:
Title:                                                                                              Title:










 
 
 
 81

--------------------------------------------------------------------------------

 
 
 